DETAILED ACTION
Elections/ Restrictions
1.	Applicant's election with traverse of Group IV, claims  27, 40 and 41, drawn to a method of inhibiting endo-exonuclease activity for treating cancer, and compound species of N,N-bisisopropyl pentamidine:

    PNG
    media_image1.png
    143
    386
    media_image1.png
    Greyscale
(wherein m = 5), in the reply filed on January 15, 2021 is acknowledged.  In the telephone conversation of February 2, 2021 with Applicant’s attorney, Nicholas Bertram, the examiner confirmed election of cervical cancer as the specific type of cancer to be treated.
2.	The traversal is on the ground(s) that the examiner has not provided adequate reasons and/or examples to support a conclusion of patentable distinctness between the identified groups.  This is not found persuasive because under PCT Rule 13.1:
The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.

	Applicants’ instant claims do not relate to a single invention, the application is drawn to multiple product inventions.  The multiple inventions are not so linked as to form a single general inventive concept because according to PCT Rule 13.2:
	Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

Applicants’ instant claims do not contain a special technical feature that defines a contribution over the prior art.  Attached to the instant office action is a copy of a Ferroni et al (Il Farmaco 1991) article, which discloses the same “special technical feature,” (i.e. bis-benzamidine compounds that fall under the scope of the formula of claim 27), and supports the Examiner’s position that Applicants’ compounds fail to define a contribution over the prior art.  Additionally, since the scope of cancers to be treated varies extensively, unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper and according to PCT Rule 3.3:
	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.

Therefore, since the claims do not contain a special technical feature, which defines a contribution over the prior art, the Examiner may determine within a single claim that the inventions are not so linked as to form a single general inventive concept.
Therefore, the finding of Lack of Unity is still deemed proper.
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on December 20, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Claim Rejections - 35 USC § 112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 27, 40 and 41 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for the administration of the elected compound species and those embodied by the instant Specification for the treatment of certain types of cancer that demonstrate increased levels of endo-exonuclease activity including colon cancer, breast cancer, cervical cancer, and lung carcinoma, is not considered enabled for the treatment of any/all types of cancer characterized by increased endo-exonuclease activity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The examiner notes that for the purposes of this rejection, the term “using” in claim 27 is interpreted as “administering.”
Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
	Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
	In the instant case, the claimed invention pertains to a method of treating any/all types and kinds of cancer associated with increased endo-exonuclease activity, by administering a compound of the formula of claim 27.  Compounds of the formula of claim 27 are alleged by the Specification to act as inhibitors of endo-exonuclease activity, and demonstrate inhibition of the proliferation of colon adenocarcinoma cells, human breast adenocarcinoma cells, human cervical epithelioid cells, and lung carcinoma cells.
	The State of the Prior Art and The Predictability or lack thereof in the art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative 
	As discussed above, the instantly claimed invention pertains a method of treating any/all types and kinds of cancer demonstrating increased levels of endo-exonuclease activity by administering a compound of the formula of claim 27.  While the state of the art is relatively high with regard to the treatment of certain cancers with increased levels of endo-exonuclease activity, in particular colon cancer, breast cancer, cervical cancer, and lung carcinoma, the state of the art with regard to treating all such cancers is underdeveloped. The state of the art is that “cancer” encompasses any disorder associated with abnormal cell proliferation.  Abnormal cellular proliferation refers to the uncontrolled growth of cells which are naturally present in a mammalian body, including all types and kinds of cancer, which are extremely unpredictable and difficult to treat, and are not all enabled by the disclosure. 
	Applicant contends that the instant compounds are potent inhibitors of human endo-exonuclease, and by inhibiting this molecular target, one would reasonably expect that diseases associated with those targets would be treated. There is no question Applicant’s instant compounds may play a role in future methods of treating certain types of cancer associated said target, including colon cancer, breast cancer, cervical cancer, and lung carcinoma. What is disputed is the claim that Applicant’s instant compound could be taken by one skilled in the art at the time of filing and administered for the treatment of any/all of the cancers encompassed by claim 27, without undue experimentation.
	The Breadth of the Claims: The complex nature of the subject matter of this invention (in this case, treating any/ all cancer(s) that demonstrate increased levels of y) is greatly exacerbated by the breadth of the claims. “Cancer” encompass any disease characterized by an abnormally high rate of proliferation of cells by rapid division, which can have many different pathologies, including all solid tumors and types and kinds of cancer(s). Each of these defects may or may not be addressed by the administration of the claimed compounds.  On page 24 of the Specification, Applicant discusses that the claims encompass treating any cancer in which the endo-exonuclease signaling pathway is overexpressed (but does not provide any examples of such). 
	Applicant has provided no guidance showing that the instant compound is effective in the actual treatment of any/all cancers having an overexpression of endo-exonuclease activity. All evidence demonstrated as well as the working examples, biochemical assays and proliferation assays are directed to in vitro inhibition of the target endo-exonuclease activity and inhibition of tumor growth in colon adenocarcinoma cells, human breast adenocarcinoma cells, human cervical epithelioid cells, and lung carcinoma, and does not reasonably provide enablement for inhibiting the proliferation of cancer cells or tumor growth in general (see specification Examples 1-7, p. 28-40).
	The Level of Skill in the Art:	At the time the invention was made, the relative skill of those in the art tasked with identifying compounds exerting an activity of interest would have been high, as the ordinarily skilled artisan would have had, at minimum, a Ph.D. and experience with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods. Deciding which technique to use would have been determined by the skilled artisan’s knowledge regarding the compound and target of interest. Ligand based drug 
	The Quantitation of Experimentation Required:  In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed. As discussed above, the claims are drawn to a method of treating any cancer characterized by  increased levels of endo-exonuclease activity, comprising administering a compound of the formula of claim 27 (which is alleged by the Specification to act as an endo-exonuclease inhibitor).  Since identifying any cancer capable of being treated by the administration of the instant compounds is extremely complex, the nature of the instant invention considered to be one of extreme complexity. In the instant case, this complexity is exacerbated by the broadness of cancers to be treated with respect to the disclosure, whereas the instant Specification discloses only a few assays wherein the instant compounds exert the disclosed activity of inhibiting colon adenocarcinoma cells, human breast adenocarcinoma cells, human cervical epithelioid cells, and lung carcinoma proliferation. Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan (armed with screening techniques including 
	Given the unpredictability of treating the broad scope of cancers associated with overexpression of endo-exonuclease activity, as evidenced by Chow et al (Molecular Cancer Therapeutics 2004), it is highly unpredictable that the administration of an instant claimed compound would, in fact, be usable across the broad scope of all cancers having elevated endo-exonuclease activity, as encompassed by claim 27.  Chow et al teach that inhibiting the endo-exonuclease pathway by administering pentamidine is effective in inhibiting tumor growth across a few specific cell lines, and that “[t]he killing effectiveness of pentamindine is correlated with the relative level of intracellular endo-exonuclease,” (page 914, first column, first full paragraph).   Chow et al teach that pentamidine administration in vitro is effective in selectively inhibiting the progression of colon cancer, squamous carcinoma, NSCLC, breast cancer, melanoma, and cervical cancer, and in an in vivo murine model of lung cancer, see pages 913-916.
	As such, the only way to ascertain which of the hundreds, and potentially thousands, of cancers are treatable based on the limited disclosure of cancer types would require an exhaustive amount of experiments, i.e. undue experimentation. That is, the only way one skilled in the art is enabled to use the compound of claim 27 in order to treat the entire scope of cancers presently encompassed by claim 27, based on the instant disclosure entails undue experimentation. 
	According, the method of treating any/all cancer(s) characterized by increased levels of endo-exonuclease activity is not enabled by the instant specification.

Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 27, 40 and 41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Claim 27 is unclear in the following aspects: First, it is unclear how much increase in the reading of the activity is encompassed by the limitation “increased endo-exonuclease activity” recited in lines 2, since “increased” is a relative term that must be more clearly defined as Applicant has not set forth a basis for comparison and no criterion and threshold have been disclosed.  
	Second, it is not clear from the claim how the targeted activity to be compared is monitored/measured, since the recited comparison reads on an in vivo assay, and Applicant fails to define any steps involved in the recited assay. Third, Applicant has not defined what is encompassed by the limitation “normal human cells,” recited in lines 2-3, for instance, is “normal” limited to be from other cells than the given cells of the same patient? Does “normal” encompass any cells of any given individual who does not have a disease (i.e. cancer) of interest? Further, a normal control for one type of cancer would not be the same control for another type of cancer.  Regarding the human cells, is the in vivo/in vitro and from what tissue/organ comprises said cells.  Regarding the comparison of endo-exonuclease activity to the predetermined “normal” standard, it is not clear how said comparison is made, since the standard has not been defined and presently encompasses patients of varying age, gender, ethnic group etc.  
	Fourth, the meaning of Applicant’s recitation of “using a compound” [emphasis added] is unclear to one of skill in the art. Since the claim does not set forth any steps involved in the “use”/ method (e.g. an administration step), it is unclear what is intended by said “use”/ method.  A claim is indefinite when it merely recites a “use,” or “using,” but fails to define any active, positive steps delimiting how this “use” is actually practiced.   It is not clear whether the claim is directed to a method of treating a patient in vivo, or to a method of screening the compound in an in vitro assay, for example.
	A claim is indefinite when it recites a result to be achieved without indicating the steps required to achieve it.  Such a claim amounts to little more than a statement of intended results.  Therefore, the metes and bounds of said claims cannot be ascertained.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 27, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ferroni et al (Il Farmaco 1991).


    PNG
    media_image2.png
    142
    419
    media_image2.png
    Greyscale
(wherein R1 and R2 are isopropyl and R5 is lower alkyl of at least two carbons).  
Claims 40 and 41 limit the compound(s) of the above formula.
	Ferroni et al teach the antiproliferative activity of di-benzamidine compounds, in particular a compound of formula II (see Chart 1 on page 1313):

    PNG
    media_image3.png
    157
    238
    media_image3.png
    Greyscale
   wherein “R” is –NH-C3H7  (i. e. aminopropyl), specifically Compound IIb (see Table II on page 1315):  

    PNG
    media_image4.png
    82
    432
    media_image4.png
    Greyscale
(see Scheme 2 on page 1314), which corresponds to Applicant’s compound of instant claim 27 wherein R5 is loweralkyl comprised of 3 carbon atoms. Ferroni et al teach the in vitro antiproliferative activity of Compound IIb against the human leukemic K562 cell line, (see Table VI on page 1319), which suggests its utility in the treatment of leukemia in a human (“cancer” encompasses leukemia).
	Ferroni et al teach the antitumor activity of Compound IIb against leukemia, but do not teach an embodiment wherein the leukemia is characterized by increased human endo-exonuclease activity, or wherein Compound IIb inhibits human endo-exonuclease activity. Compound IIb is an isomer of Applicant’s instant N,N-bisisopropyl triamidine (Compound IIb defines “R” as n-propyl groups, corresponding to the claimed “R1” and “R2” which are defined as isopropyl groups).
	 However, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the endo-exonuclease inhibitory activity of Compound IIb is considered a latent property of the compound disclosed by Ferroni et al for its antiproliferative effects on leukemia, and Applicant’s alleged unexpected result does not confer patentability. Specifically, one of ordinary skill in the art would expect the anticancer effect identified by Ferroni et al to be present in the known drug Compound IIb.  By virtue of administering Compound IIb, Ferroni et al teaches the utility of the treatment of leukemia. 
	Regarding the isopropyl vs. propyl groups corresponding to the “R1” and “R2” substituents, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  One of ordinary skill in the art would expect that two compounds having such similarity in chemical structure would share the same function, i.e. antiproliferative activity, and would be motivated to employ the instantly claimed In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
	Regarding compounds of the formula of claim 27 wherein “R5” is a loweralkyl group consisting of 2 carbon atoms, 4 carbons atoms, 5 carbon atoms, 6 carbon atoms, or 7 carbon atoms, compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Therefore one of ordinary skill in the art would expect that homologous compounds, having such similarity in chemical structure, would share the same function, i.e. antiproliferative activity, and would be motivated to employ the instantly claimed compound with the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
	Therefore one of ordinary skill in the art would have been guided by the prior art to use the invention as claimed in the treatment of cancer (leukemia), with a reasonable expectation of success.  
Conclusion
11.	Claims 27, 40 and 41 are pending in the application, and all claims are rejected.  No claim is presently allowable.
	
Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        February 3, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611